 


110 HRES 1467 IH: Expressing the concern of the House of Representatives for the plight of Iraq’s vulnerable ethno-religious minorities, and urging greater measures to protect the members of such minorities who have become refugees, asylum seekers, or internally displaced persons.
U.S. House of Representatives
2008-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS
2d Session
H. RES. 1467 
IN THE HOUSE OF REPRESENTATIVES 
 
September 18, 2008 
Ms. Eshoo (for herself, Mr. Wolf, Mr. Knollenberg, Mr. Fortenberry, and Mr. McCotter) submitted the following resolution; which was referred to the Committee on Foreign Affairs
 
RESOLUTION 
Expressing the concern of the House of Representatives for the plight of Iraq’s vulnerable ethno-religious minorities, and urging greater measures to protect the members of such minorities who have become refugees, asylum seekers, or internally displaced persons. 
 
 
Whereas vulnerable ethno-religious minority groups in Iraq, including Armenians, Assyrian/Chaldean/Syriac Christians, Jewish Iraqis, Mandaeans, and Yazidis, have suffered from persecution, discrimination, and ostracism since the United States invasion of Iraq in 2003; 
Whereas, since then, over 40 churches and monasteries in Iraq have been looted and firebombed; 
Whereas priests and nuns in Iraq have been kidnapped and killed, including— 
(1)Archbishop Paulos Faraj Rahho of the Chaldean Catholic Church in Mosul, who was kidnapped and, on March 13, 2008, found killed; and 
(2)Father Youssef Adel of the Syriac Orthodox Church in Baghdad, who was fatally shot in a drive-by attack in Karrada in April 2008; 
Whereas 2,400,000 refugees and asylum seekers have fled Iraq since the invasion, and there are 2,700,000 internally displaced persons in Iraq; 
Whereas many of the refugees, asylum seekers, and internally displaced persons of Iraq are members of vulnerable ethno-religious minorities fleeing persecution, discrimination, and ostracism; 
Whereas the population of Assyrian/Chaldean/Syriac Christians in Iraq has fallen from an estimated population of 1,300,000 before the invasion to about 700,000 in 2008; 
Whereas Assyrian/Chaldean/Syriac Christians have fled from all other parts of Iraq to the Nineveh Plains region—their historic homeland for thousands of years; and 
Whereas the refugees, asylum seekers, and internally displaced persons of Iraq face overwhelming hardship in the form of basic needs that are not being met, particularly security, housing, food, health care, and education: Now, therefore, be it 
 
That the House of Representatives— 
(1)expresses— 
(A)concern for the plight of Iraq’s vulnerable ethno-religious minorities; and 
(B)particular concern for the Assyrian/Chaldean/Syriac Christians, who face ethno-religious cleansing; and 
(2)urges— 
(A)the Government of Iraq to commit adequate resources to address the humanitarian crisis of the refugees and internally displaced persons of Iraq; and 
(B)the United States Department of State to adopt development strategies that promote security, self-sustaining communities, and local government control, in order to address the plight of the members of vulnerable ethno-religious minority groups in Iraq who have become refugees, asylum seekers, or internally displaced persons.  
 
